Case 18-31565-ABA   Doc 1    Filed 10/30/18 Entered 10/30/18 15:26:42   Desc
                            Petition Page 1 of 10
Case 18-31565-ABA   Doc 1    Filed 10/30/18 Entered 10/30/18 15:26:42   Desc
                            Petition Page 2 of 10
Case 18-31565-ABA   Doc 1    Filed 10/30/18 Entered 10/30/18 15:26:42   Desc
                            Petition Page 3 of 10
Case 18-31565-ABA   Doc 1    Filed 10/30/18 Entered 10/30/18 15:26:42   Desc
                            Petition Page 4 of 10
Case 18-31565-ABA   Doc 1    Filed 10/30/18 Entered 10/30/18 15:26:42   Desc
                            Petition Page 5 of 10
Case 18-31565-ABA   Doc 1    Filed 10/30/18 Entered 10/30/18 15:26:42   Desc
                            Petition Page 6 of 10
Case 18-31565-ABA   Doc 1    Filed 10/30/18 Entered 10/30/18 15:26:42   Desc
                            Petition Page 7 of 10
Case 18-31565-ABA   Doc 1    Filed 10/30/18 Entered 10/30/18 15:26:42   Desc
                            Petition Page 8 of 10
Case 18-31565-ABA   Doc 1    Filed 10/30/18 Entered 10/30/18 15:26:42   Desc
                            Petition Page 9 of 10
Case 18-31565-ABA   Doc 1    Filed 10/30/18 Entered 10/30/18 15:26:42   Desc
                            Petition Page 10 of 10
